Citation Nr: 1026934	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-21 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for dental trauma, 
including loss of teeth.

2.  Entitlement to service connection for a dental disorder for 
purposes of obtaining VA dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel 


INTRODUCTION

The Veteran had active service from February 1964 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO) which denied service 
connection for dental treatment purposes.  

In November 2006 the Veteran testified at a videoconference 
hearing at the RO, before the undersigned Veterans Law Judge. 

Service connection is now in effect for a number of other 
disabilities.  

In July 2007, the Board remanded this matter for further 
evidentiary development.

In March 2009, the Board again remanded the case for development.



FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran withdrew in writing his appeal on the issues of 
entitlement to service connection for dental trauma, including 
loss of teeth and for a dental disorder for purposes of obtaining 
VA dental treatment.




CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal relating to the 
issues of entitlement to service connection for dental trauma, 
including loss of teeth and for a dental disorder for purposes of 
obtaining VA dental treatment, the Board does not have 
jurisdiction to consider that claim.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.202. Withdrawal may be made by the 
appellant or by his authorized representative. 38 C.F.R. § 
20.204.

The issues of entitlement to service connection for dental trauma 
including loss of teeth and for a dental disorder for purposes of 
obtaining VA dental treatment were fully developed by the RO and 
certified to the Board on appeal.

After the most recent remand by the Board, a written memorandum 
was introduced into the file (apparently having been located in a 
temporary file separate from the Veteran's claims file in the 
interim) dated October 1, 2007, and June 20, 2009, and printed 
out in hard copy for the claims file on July 6, 2009.  Therein, 
it was indicated that a VA employee had contacted the Veteran and 
noted the following: 

Clarified with Veteran that he wanted his appeal 
dropped as he was able to obtain treatment (dentures) 
from the VAMC and is very happy with the results.  He 
worked with DAV to get his appeal removed.  

I called DAV and spoke to[LE], he said he hand carried 
the request to [JM] roughly two weeks ago to get the 
matter resolved.

In view of the foregoing, the Veteran has fulfilled the 
requirements for not pursuing the service connection issues on 
appeal, and has withdrawn those issues.

Hence, there remain no allegations of errors of fact or law for 
appellate consideration as to that issue.  Thus, the Board does 
not have jurisdiction to review it and it must therefore be 
dismissed, without prejudice. 38 U.S.C.A. § 7105(b)(2), (d)(5); 
38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER


The appeal for entitlement to service connection for dental 
trauma, including loss of teeth is dismissed.

The appeal for entitlement to service connection for a dental 
disorder for purposes of obtaining VA dental treatment is 
dismissed. 



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


